t c memo united_states tax_court manuel verduzco petitioner v commissioner of internal revenue respondent docket no filed date manuel verduzco pro_se daniel n price for respondent memorandum findings_of_fact and opinion thornton judge respondent determined deficiencies and additions to tax with respect to petitioner’s federal income taxes for taxable_year sec_2001 through as follows year deficiency dollar_figure big_number big_number sec_6651 sec_6651 sec_6654 additions to tax dollar_figure big_number big_number dollar_figure big_number dollar_figure 1the notice_of_deficiency states that this amount will be computed at a later date unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure figures have been rounded to the nearest dollar the parties have stipulated that petitioner’s deficiencies are dollar_figure dollar_figure and dollar_figure for taxable_year sec_2001 sec_2002 and respectively respondent has conceded the sec_6654 addition_to_tax for therefore the sole issues remaining for decision relate to petitioner’s liability for the other additions to tax findings_of_fact the parties have stipulated some facts which we incorporate by this reference when he petitioned the court petitioner resided in texas petitioner holds a bachelor’s degree in electrical engineering and a master’s degree in technology management he served years in the u s air force for part of that time he was deployed in operation desert storm in he was honorably discharged by petitioner was director of communications and information systems for the city of las cruces new mexico a management position in which he directly supervised three technicians in he began working for the santa clara health and hospital system in san jose california directly managing employees and indirectly supervising about other employees and subcontractors who reported to him in petitioner became director of technology services and later payroll office administrator for an independent school district in the el paso area in addition since at least and throughout the years at issue petitioner has been sole_proprietor of his own technology consulting business during the years at issue petitioner was working to hours a day in petitioner’s accountant informed him that he was running behind on petitioner’s tax paperwork but that he would catch up soon by date the accountant informed petitioner that he would no longer be able to maintain petitioner’s books because his mother had passed away petitioner began to handle his own recordkeeping until at some unspecified date he engaged another accountant after the events of date and the commencement of the afghan war petitioner began to experience anxiety for which his doctor prescribed medication he was never diagnosed with gulf war illness syndrome or posttraumatic stress disorder in date petitioner’s father became very ill and was diagnosed with several medical problems it was then that petitioner moved to el paso where he has actively cared for his father while working full time petitioner did not file timely federal_income_tax returns for the year sec_2001 through pursuant to sec_6020 respondent prepared substitutes for returns sfrs for petitioner’s year sec_2001 sec_2002 and on the basis of the sfrs respondent determined income_tax deficiencies for the years at issue and additions to tax for failure_to_file failure to pay and failure to pay estimated_tax after receiving the notice_of_deficiency petitioner petitioned this court and later submitted to respondent delinquent form sec_1040 u s individual_income_tax_return for the years at issue as well for various other years i burden_of_proof opinion respondent determined that with respect to each year at issue petitioner is liable for additions to tax pursuant to 1in computing the additions to tax for and respondent took into account petitioner’s wage withholdings dollar_figure for and dollar_figure for and indicated that petitioner had zero wage withholdings for 2on these delinquent returns petitioner claimed wage withholdings that do not differ materially from those respondent used in computing the additions to tax sec_6651 and and respondent has the burden of production with respect to these additions to tax sec_7491 to meet this burden respondent must produce evidence showing that the additions to tax are appropriate see 116_tc_438 once respondent satisfies this burden petitioner has the burden_of_proof with respect to exculpatory factors such as reasonable_cause see id ruggeri v commissioner tcmemo_2008_300 ii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent of the net amount due for each month that the return is late not to exceed percent sec_6651 b the parties stipulated that petitioner did not timely file his returns in computing the sec_6651 addition_to_tax as determined in the notice_of_deficiency respondent took into account petitioner’s wage withholdings for and in this proceeding respondent has conceded that petitioner’s deficiency for each year at issue is smaller than determined in the notice_of_deficiency if as seems likely the computation sec_3the substitutes for return that respondent made are disregarded for this purpose see sec_6651 show that petitioner’s tax_liabilities as determined in this proceeding exceed his prepayment_credits respondent will have satisfied his burden of production and the sec_6651 addition will apply unless petitioner can show reasonable_cause and a lack of willful neglect see higbee v commissioner supra pincite 92_tc_899 petitioner ascribes his failure_to_file to a variety of circumstances he asserts that he had difficulty obtaining bookkeeping and accounting services after his accountant stopped working for him in date the record does not show conclusively when petitioner obtained the services of his new accountant but the more fundamental consideration is that a taxpayer has a personal and nondelegable duty to file a timely return 469_us_241 difficulty in finding a bookkeeper or accountant does not provide reasonable_cause for petitioner’s untimely filing see sparkman v commissioner tcmemo_2005_136 affd 509_f3d_1149 9th cir petitioner also asserts that his failure_to_file was due to his caring for his ill father and to his own anxiety issues which he contends impaired his ability to manage his affairs reasonable_cause for failure_to_file may exist if the taxpayer’s or a family member’s illness or incapacity prevents the taxpayer from filing his or her tax_return but not if the taxpayer is able to continue his or her business affairs despite the illness or incapacity see ruggeri v commissioner supra and cases cited therein we are not persuaded that his father’s illness or petitioner’s own anxiety issues prevented petitioner from filing hi sec_2001 sec_2002 and federal_income_tax returns his father became seriously ill in date after the due dates had passed for petitioner to file hi sec_2001 and sec_2002 tax returns the evidence shows that throughout the relevant periods petitioner was able to manage his business affairs working to hours a day not only holding down a full-time job with significant management responsibilities but also operating his sole_proprietorship on cross-examination petitioner acknowledged that he had failed to timely file federal_income_tax returns for through this pattern of chronic noncompliance further weighs against finding reasonable_cause see eg 88_tc_1175 we conclude and hold that petitioner lacked reasonable_cause for failing to file his returns for and accordingly petitioner is liable for the sec_6651 additions to tax insofar as the computations show that for any month petitioner had net amounts due with respect to the years at issue iii sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the due_date unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect the addition is calculated as percent of the amount shown as tax on the tax_return but not paid with an additional percent for each month or fraction thereof during which the failure to pay continues up to a maximum of percent if the amount_required_to_be_shown_as_tax on the return is less than the amount actually shown on the return the addition_to_tax is calculated by reference to the lesser amount sec_6651 for purposes of computing the sec_6651 addition for any month the amount of tax_shown_on_the_return is reduced by the amount of any part of the tax paid before the beginning of the month and by the amount of any credit against the tax which may be claimed on the return sec_6651 the sec_6651 addition applies only if an amount of tax is shown on a return 127_tc_200 affd 521_f3d_1289 10th cir the parties have stipulated copies of sfrs that respondent filed for each 4the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 year at issue these sfrs meet the requirements of sec_6020 see id pincite in computing the sec_6651 additions to tax as determined in the notice_of_deficiency respondent reduced the amounts of tax shown on the sfrs by petitioner’s wage withholdings for and it is undisputed that petitioner failed to pay any other part of the tax shown on the sfrs respondent concedes that petitioner’s deficiency for each year at issue is smaller than he originally determined on the basis of the sfrs if as seems likely the computations show that after taking into account petitioner’s decreased liabilities resulting from these decreased deficiencies there are unpaid amounts of tax required to be shown on petitioner’s returns respondent will have met his burden of production with respect to the sec_6651 additions to tax the addition_to_tax for failure to pay does not apply if the taxpayer shows that the failure was due to reasonable_cause and not due to willful neglect sec_6651 see higbee v commissioner t c pincite to prove reasonable_cause for a failure to pay the amount shown as tax on a return the taxpayer must show that he exercised ordinary business care and prudence in providing for payment of his tax_liability and nevertheless was either unable to pay the tax or would suffer undue_hardship if he paid the tax on the due_date sec_301_6651-1 proced admin regs petitioner was gainfully_employed during the years at issue he has not shown or even expressly alleged that his financial situation during or prevented him from paying his federal_income_tax despite the use of ordinary business care and prudence we conclude and hold that petitioner did not have reasonable_cause for his failure to pay timely accordingly petitioner is liable for the sec_6651 additions to tax for failure to pay the amounts shown on his federal_income_tax returns for and insofar as the computations show unpaid amounts of tax required to be shown on petitioner’s returns iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes respondent has conceded the sec_6654 addition for to satisfy his burden of production for the sec_6654 addition for and he must produce evidence sufficient to show that petitioner had an obligation to make estimated_tax payments for those years see wheeler v commissioner supra pincite the sec_6654 addition is calculated by reference to four required_installment payments of the taxpayer’s estimated income_tax sec_6654 wheeler v commissioner supra pincite each required_installment of estimated income_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the taxpayer’s return for the year or if no return is filed percent of the taxpayer’s tax for the year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax_shown_on_the_return sec_6654 wheeler v commissioner supra pincite for purposes of applying sec_6654 credits allowed under sec_31 for tax withheld on wages are deemed payments of estimated_taxes sec_6654 petitioner filed no return for or therefore petitioner’s required annual payments for and are determined by reference to percent of his tax for each of those years as determined in this proceeding respondent has satisfied his burden of production for the sec_6654 addition with respect to and has also satisfied it with respect to insofar as seems likely petitioner’s sec_31 credits for do not completely satisfy his required annual payments for that year except in very limited circumstances not applicable in this case see sec_6654 sec_6654 provides no exception for reasonable_cause 121_tc_308 instead the sec_6654 addition_to_tax is mandatory unless the taxpayer establishes that one of the exceptions in sec_6654 applies 91_tc_874 petitioner has not shown that any of the statutory exceptions under sec_6654 applies we hold that petitioner is liable for the sec_6654 additions to tax for and to reflect the foregoing and respondent’s concessions decision will be entered under rule
